 


110 HRES 856 EH: Expresses heartfelt sympathy for the victims and families of the shootings in Omaha, Nebraska, on Wednesday, December 5, 2007.
U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 856 
In the House of Representatives, U. S.,

December 17, 2007
 
RESOLUTION 
Expresses heartfelt sympathy for the victims and families of the shootings in Omaha, Nebraska, on Wednesday, December 5, 2007. 
 
 
Whereas the community of Omaha, Nebraska has suffered through a tragic event at the Westroads Mall that resulted in the loss of 9 lives and the wounding of several others; 
Whereas on December 5, 2007, a troubled young man entered a department store in the Westroads Mall in Omaha, Nebraska carrying a rifle; 
Whereas the young man began to randomly fire his rifle at shoppers and store clerks within the Von Maur department store and other locations within Westroads Mall; 
Whereas the result of this shooting spree resulted in the deaths of Gary Scharf, John McDonald, Angie Schuster, Maggie Webb, Janet Jorgensen, Diane Trent, Gary Joy, and Beverly Flynn; 
Whereas Fred Wilson, Michelle Oldham, Jeff Schaffert, and Brad Stafford were wounded as a result of the shootings; 
Whereas the first responders, officers of the Omaha Police Department, Douglas and Sarpy County Sheriff’s Department, and Omaha Fire Department, arrived at the Westroads Mall within minutes and secured all entrances and exits to the mall and discovered a number of deceased persons, including the shooter; 
Whereas on December 6, 2007 Nebraska Governor Dave Heineman ordered that all United States and State flags in Nebraska be flown at half-staff through Sunday, Dec. 9; and 
Whereas the grieving and celebration of the lives of those lost in this senseless tragedy will be with the greater Omaha community for months and years to come: Now, therefore, be it 
 
That the United States House of Representatives— 
(1)expresses its heartfelt sympathy for the victims and families of the shootings in Omaha, Nebraska on Wednesday, December 5, 2007; and 
(2)conveys its gratitude to the city and county officials, and all the police, fire, sheriff, and emergency medical teams who responded swiftly to the scene and secured the mall and surrounding area. 
 
Lorraine C. Miller,Clerk.
